DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show many features as described in the specification (e.g. interconnections between substrates, storage logic circuits and the details thereof, any details of the logic unit, etc.).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storage logic circuit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the storage circuit substrate" .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 11,296,068).
Regarding claim 1 and method of claim 9, Zhang discloses  a neural network artificial intelligence chip (at this point the preamble does not impart any patentable features on the claim), comprising: a storage circuit (see Figure 6a for example), wherein the storage circuit comprises a plurality of storage blocks (170’s); and a calculation circuit (100b), wherein the calculation circuit comprises a plurality of logic units (180’s), wherein the logic units are correspondingly coupled one-to-one to the storage blocks (see column 18, lines 62+), wherein at least one logic unit is configured to acquire data in the corresponding storage block and store data to the corresponding storage block (see column 13, lines 62+).
Regarding claims 2 and 10, Zhang discloses the neural network artificial intelligence chip according to claim 1, wherein the calculation circuit is disposed in a logic substrate, wherein the storage circuit is disposed in a storage substrate, wherein the storage substrate and the logic substrate are coupled by stacking and bonding (see Figure 3D for example).
Regarding claim 3, Zhang discloses the neural network artificial intelligence chip according to claim 2, wherein the logic units and the corresponding storage blocks are coupled by an interconnection structure in the logic substrate and the storage substrate (160’s).
Regarding claims 4 and 11, Zhang discloses the neural network artificial intelligence chip according to claim 2, wherein the storage circuit is disposed either in a single storage substrate or in a plurality of storage substrates coupled by stacking  (see Figures 3c or 3d).
Regarding claims 5 and 12, Zhang discloses the neural network artificial intelligence chip according to claim 2, wherein the calculation circuit is disposed either in a single logic substrate (see Figure 3d for example)

Regarding claims 6 and 13, Zhang discloses the neural network artificial intelligence chip according to claim 1, wherein the storage circuit is a phase-change memory (PRAM) storage circuit (see column 16, lines 25).
Regarding claim 7, inasmuch as understood, Zhang discloses the neural network artificial intelligence chip according to claim 2, further comprising: storage logic circuits (see Figure 6BB, 190’s) correspondingly coupled one-to-one to the storage blocks, wherein the storage logic circuit is disposed either in the storage substrate of the storage block or in the logic circuit substrate, wherein the storage circuit substrate is coupled to the storage substrate by stacking and bonding (see Figure 3D). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 8, Zhang discloses the neural network artificial intelligence chip (see column 36, lines 62+) according to claim 1, but fails to specifically teach that  at least one logic unit comprises a multiplier, an accumulator, an operation logic circuit, and a latch.
However, these are common and well-known features of neural processors such as taught by Zhang and  it would have been obvious to those having ordinary skill at the time of filing to provide such known features in order to implement the neural network processor of Zhang.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art (see attachment) disclose various embodiments of bonded storage and processing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824